DETAILED ACTION
The action is responsive to the amendment filed on 05/17/2022. Claims 36-55 are pending in the case. Claims 36, 43 and 50 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-39, 43-46 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130324089 A1, hereinafter Kim) in view of Lee et al. (US 20180240122 A1, hereinafter Lee) in further view of Cho et al. (US 20140341447 A1, hereinafter Cho).

As to claim 36, Kim discloses a terminal, comprising: 
a touchscreen (“The display 150 may use a Liquid Crystal Display (LCD), a touch screen, or the like,” Kim paragraph 0070);
a fingerprint recognizer (“Referring now to FIG. 1, the portable terminal 100 can include… a fingerprint sensor 180,” Kim paragraph 0052);
a memory configured to store instructions (“The device providing the machine executable code can include a non-transitory memory for storing the machine executable code that when executed by a processor will instruct the portable terminal to execute a preset fingerprint-based shortcut key providing method,” Kim paragraph 0162); and 
a processor coupled to the memory and the touchscreen and configured to execute the instructions (“The device providing the machine executable code can include a non-transitory memory for storing the machine executable code that when executed by a processor will instruct the portable terminal to execute a preset fingerprint-based shortcut key providing method,” Kim paragraph 0162; Kim Figure 1 190) to cause the terminal to be configured to: 
receive a first operation of a user when the terminal is in a lock screen state, wherein the lock screen state comprises a screen-off state (“During execution of a moving image application, a video player 2710, when a preset time passes where no user input is received, the portable terminal 100 enters into a sleep mode (or a screen saver mode) 2720. In the sleep mode 2720, the user inputs a fingerprint of the right index finger as indicated by 2730,” Kim paragraph 0144), and wherein the first operation comprises an operation at the fingerprint recognizer ("Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650," Kim paragraph 0110); 
capture, in response to the first operation, fingerprint information of the user using the fingerprint recognizer ("upon input of a second fingerprint data through the fingerprint sensor," Kim paragraph 0013);
perform fingerprint authentication of the fingerprint information ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013); 
when the fingerprint authentication succeeds ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013):
display a navigation interface that comprises a first icon, a second icon, and a third icon, wherein the first icon is associated with a first function of a first application ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110; Kim Figure 16B 1660 "Game" and "Contact Information" icons; "In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information... is executed," Kim paragraph 0110, displaying a navigation menu in response to the user’s finger touching the fingerprint sensor and selecting an item in the menu to launch a create contact window (i.e., a first function of a first application)), and the second icon is associated with a second function of a second application, wherein the first function is different than the second function (“During execution of a music application, a music player 2810, if no user input is received for a preset time, the portable terminal 100 enters a sleep mode 2820. In the sleep mode 2820, the user inputs a fingerprint of the right middle finger as indicated by 2830, such that a play menu 2840 is displayed. At this time, in place of the play menu 2840, a music-related menu such as a music list, a volume control menu, etc., may be displayed,” Kim paragraph 0146; Kim Figure 11 1122, play and pause functions for a music player or video player (i.e., a second function of a second application) can be added to the custom fingerprint menu), and wherein the third icon is an unlock icon that is selectable to unlock the terminal in response to operation of the third icon (Kim Figure 4 420 “Unlock” function; “With regard to the exemplary list of functions, the unlock function refers to a function of releasing lock through fingerprint input. The application execution function refers to a function of executing a game application,” Kim paragraph 0087; Kim Figure 16B 1660 “Game” icon which unlocks the screen and launches a game);
receive a second operation of the user for selecting the first icon ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information… is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110); and 
display, in response to the second operation, a function interface of the first application ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information… is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110, displaying the contact application UI when selecting the contact information item).
However Kim does not appear to explicitly disclose:
wherein in the screen-off state the touchscreen is configured to display a fingerprint pattern at a first location corresponding to a location of the fingerprint recognizer, and wherein the first operation comprises an operation at the first location;
determine a duration of the first operation;
when the fingerprint authentication succeeds, display an interface displayed before the terminal is locked;
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display, a navigation menu; and
the third icon is an unlock icon that is selectable to unlock the terminal in response to operation of the third icon.
Lee teaches:
wherein in the screen-off state the touchscreen is configured to display a fingerprint pattern at a first location corresponding to a location of the fingerprint recognizer, and wherein the first operation comprises an operation at the first location ("Particularly, referring to a first diagram of FIG. 5, while a lock screen 10 including a fingerprint guide 60 is outputted to a touchscreen, a first fingerprint input 510 may be sensed," Lee paragraph 0193; “the fingerprint guide 60 may be outputted to a region corresponding to the fingerprint sensing region 710 of the touchscreen,” Lee paragraph 0215; "According to the embodiment shown in FIG. 5, while the lock screen is outputted to the touchscreen, the payment is made through the fingerprint input. Besides, the same principle may apply to a case that the touchscreen is turned off," Lee paragraph 0201);
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to use an in-screen fingerprint reader as taught by Lee. One would have been motivated to make such a combination so that more kinds of devices including devices lacking a separate fingerprint reader could be supported.
However neither Kim nor Lee appear to explicitly disclose:
determine a duration of the first operation;
when the fingerprint authentication succeeds, display an interface displayed before the terminal is locked;
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display, a navigation menu; and
the third icon is an unlock icon that is selectable to unlock the terminal in response to operation of the third icon.
Cho teaches:
determine a duration of the first operation (“If the time of detecting the first control input is less than a first threshold time after the fingerprint recognition is terminated, the portable device may be able to execute the first execution function,” Cho paragraph 0080);
when the fingerprint authentication succeeds, display an interface displayed before the terminal is locked (“For instance, the portable device may be able to display a home screen of the portable device as the first execution function,” Cho paragraph 0080); and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display perform a second function (“If the time of detecting the first control input is greater than the first threshold time after the fingerprint recognition is terminated, the portable device may be able to execute the second execution function,” Cho paragraph 0080; “As a different embodiment, as shown in the top right of FIG. 5, the portable device may be able to measure the control input time from an instance on which the control input 51 is inputted. In this case, the portable device may be able to execute the second execution function if the measured control input time is greater than the sum of the time spent on fingerprint recognition and the first threshold time,” Cho paragraph 0054).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to show Kim’s navigation menu in response to a threshold duration of a fingerprint input as taught by Cho. One would have been motivated to make such a combination to avoid accidental activation of the navigation menu due to accidental touches of the fingerprint sensor thus resulting in less user error and less user frustration.

As to claim 37, Kim as modified by Lee and Cho further discloses the terminal of claim 36, wherein the first function or the second function is creating a new contact ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information... is executed," Kim paragraph 0110; Kim Figure 16B 1671 “Add to Contacts” button).

As to claim 38, Kim as modified by Lee and Cho further discloses the terminal of claim 36, wherein the first icon is set by the user ("In step S320, the controller 190 controls the display unit to displays a list of functions for which fingerprint-based shortcut keys can be set to the user," Kim paragraph 0085; "Referring back to FIG. 3, in step S330, the controller 190 selects a function to be set by a fingerprint-based shortcut key in response to receiving information from the user interface 130 or the fingerprint sensor 180," Kim paragraph 0098; "In step S340, the controller 190 controls output of a display window for guiding fingerprint input to the user, and once the user inputs a fingerprint to the fingerprint sensor 180, the controller 190 notifies the user of completion of the fingerprint input," Kim paragraph 0099; "In step S350, the controller 190 maps and stores the user-selected function and the fingerprint input by the user in association with the function, and optionally, the fingerprint input direction. In other words, the controller 190 may store a plurality of data sets including functions, fingerprint data, and fingerprint input directions, which are related to one another, in the form of a table in the memory 120," Kim paragraph 0102; "In step S360, the controller 190 checks whether the user has completed setting of the fingerprint-based shortcut key, and if not, the controller 190 re-performs step S320," Kim paragraph 0103, user can assign application launch functions to the menu which would get added to the displayed detailed function list of Figure 16B).

As to claim 39, Kim as modified by Lee and Cho further discloses the terminal of claim 36, wherein the second operation comprises a sliding gesture from a fingerprint capturing area to the first icon ("If the first fingerprint input 1120a is sensed, as shown in a second diagram of FIG. 11, the mobile terminal may output a payment guide 80. If a second fingerprint input 1120b is sensed from the payment guide 80, as shown in a third diagram of FIG. 11, the mobile terminal may output a selected card option 81 by an overlay instead of the payment guide 80. Herein, the second fingerprint input 1120b corresponds to a swipe input starting with a fingerprint image on the payment guide 80," Lee paragraph 0254).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to allow activating a navigation screen icon using a sliding gesture from the fingerprint input area to the icon as taught by Lee. One would have been motivated to make such a combination so that both the navigation menu display and icon activation functions could be performed by one continuous input thus reducing steps and time for the user and thus resulting in greater ease of use for the user.

As to claim 43, Kim discloses a method implemented by a terminal comprising a touchscreen (“The display 150 may use a Liquid Crystal Display (LCD), a touch screen, or the like,” Kim paragraph 0070) and a fingerprint recognizer (“Referring now to FIG. 1, the portable terminal 100 can include… a fingerprint sensor 180,” Kim paragraph 0052), the method comprising:
receiving a first operation of a user on the touchscreen when the terminal is in a lock screen state, wherein the lock screen state comprises a screen-off state (“During execution of a moving image application, a video player 2710, when a preset time passes where no user input is received, the portable terminal 100 enters into a sleep mode (or a screen saver mode) 2720. In the sleep mode 2720, the user inputs a fingerprint of the right index finger as indicated by 2730,” Kim paragraph 0144), and wherein the first operation comprises an operation at the fingerprint recognizer ("Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650," Kim paragraph 0110); 
capturing, in response to the first operation, fingerprint information of the user using the fingerprint recognizer ("upon input of a second fingerprint data through the fingerprint sensor," Kim paragraph 0013);
performing fingerprint authentication of the fingerprint information ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013); 
when the fingerprint authentication succeeds ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013):
displaying a navigation interface that comprises a first icon, a second icon, and a third icon, wherein the first icon is associated with a first function of a first application ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110; Kim Figure 16B 1660 "Game" and "Contact Information" icons; "In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information... is executed," Kim paragraph 0110, displaying a navigation menu in response to the user’s finger touching the fingerprint sensor and selecting an item in the menu to launch a create contact window (i.e., a first function of a first application)) and the second icon is associated with a second function of a second application, wherein the first function is different than the second function (“During execution of a music application, a music player 2810, if no user input is received for a preset time, the portable terminal 100 enters a sleep mode 2820. In the sleep mode 2820, the user inputs a fingerprint of the right middle finger as indicated by 2830, such that a play menu 2840 is displayed. At this time, in place of the play menu 2840, a music-related menu such as a music list, a volume control menu, etc., may be displayed,” Kim paragraph 0146; Kim Figure 11 1122, play and pause functions for a music player or video player (i.e., a second function of a second application) can be added to the custom fingerprint menu), and wherein the third icon is an unlock icon that is selectable to unlock the terminal in response to operation of the third icon (Kim Figure 4 420 “Unlock” function; “With regard to the exemplary list of functions, the unlock function refers to a function of releasing lock through fingerprint input. The application execution function refers to a function of executing a game application,” Kim paragraph 0087; Kim Figure 16B 1660 “Game” icon which unlocks the screen and launches a game);
receiving a second operation of the user for selecting the first icon ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110); and 
displaying, in response to the second operation, a function interface of the first application ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110, displaying the contact application UI when selecting the contact information item).
However Kim does not appear to explicitly disclose:
displaying, using the touchscreen and in a screen-off state the touchscreen, a fingerprint pattern at a first location corresponding to a location of the fingerprint recognizer;
and wherein the first operation comprises an operation at the first location;
determining a duration of the first operation;
when the fingerprint authentication succeeds, display the home screen or an interface displayed before the terminal is locked; and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display, a navigation menu.
Lee teaches:
displaying, using the touchscreen and in a screen-off state the touchscreen, a fingerprint pattern at a first location corresponding to a location of the fingerprint recognizer ("Particularly, referring to a first diagram of FIG. 5, while a lock screen 10 including a fingerprint guide 60 is outputted to a touchscreen, a first fingerprint input 510 may be sensed," Lee paragraph 0193; “the fingerprint guide 60 may be outputted to a region corresponding to the fingerprint sensing region 710 of the touchscreen,” Lee paragraph 0215; "According to the embodiment shown in FIG. 5, while the lock screen is outputted to the touchscreen, the payment is made through the fingerprint input. Besides, the same principle may apply to a case that the touchscreen is turned off," Lee paragraph 0201);
and wherein the first operation comprises an operation at the first location ("Particularly, referring to a first diagram of FIG. 5, while a lock screen 10 including a fingerprint guide 60 is outputted to a touchscreen, a first fingerprint input 510 may be sensed," Lee paragraph 0193);
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to use an in-screen fingerprint reader as taught by Lee. One would have been motivated to make such a combination so that more kinds of devices including devices lacking a separate fingerprint reader could be supported.
However neither Kim nor Lee appear to explicitly disclose:
determining a duration of the first operation;
when the fingerprint authentication succeeds, display the home screen or an interface displayed before the terminal is locked; and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display, a navigation menu.
Cho teaches:
determining a duration of the first operation (“If the time of detecting the first control input is less than a first threshold time after the fingerprint recognition is terminated, the portable device may be able to execute the first execution function,” Cho paragraph 0080);
when the fingerprint authentication succeeds, display the home screen or an interface displayed before the terminal is locked (“For instance, the portable device may be able to display a home screen of the portable device as the first execution function,” Cho paragraph 0080); and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration perform a second function (“If the time of detecting the first control input is greater than the first threshold time after the fingerprint recognition is terminated, the portable device may be able to execute the second execution function,” Cho paragraph 0080).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to show Kim’s navigation menu in response to a threshold duration of a fingerprint input as taught by Cho. One would have been motivated to make such a combination to avoid accidental activation of the navigation menu due to accidental touches of the fingerprint sensor thus resulting in less user error and less user frustration.

As to claim 44, Kim as modified by Lee further discloses the method of claim 43, wherein the navigation interface is displayed when the terminal is in a lock screen state ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function. In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; Kim Figure 16B 1640, 1660, the navigation menu is displayed while the lock screen is displayed (i.e., the terminal is in a lock screen state)).

As to claim 45, it is substantially similar to claim 38 and is therefore rejected using the same rationale as above.

As to claim 46, it is substantially similar to claim 39 and is therefore rejected using the same rationale as above.

As to claim 50, Kim discloses a computer program product comprising instructions that are stored on a non-transitory computer-readable medium and that, when executed by a processor, are configured to cause a terminal comprising a touchscreen (“The display 150 may use a Liquid Crystal Display (LCD), a touch screen, or the like,” Kim paragraph 0070) and a fingerprint recognizer (“Referring now to FIG. 1, the portable terminal 100 can include… a fingerprint sensor 180,” Kim paragraph 0052) to:
receive a first operation of a user on the touchscreen when the terminal is in a lock screen state, wherein the lock screen state comprises a screen-off state (“During execution of a moving image application, a video player 2710, when a preset time passes where no user input is received, the portable terminal 100 enters into a sleep mode (or a screen saver mode) 2720. In the sleep mode 2720, the user inputs a fingerprint of the right index finger as indicated by 2730,” Kim paragraph 0144), and wherein the first operation comprises an operation at the fingerprint recognizer ("Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650," Kim paragraph 0110); 
capture, in response to the first operation, fingerprint information of the user using the fingerprint recognizer ("upon input of a second fingerprint data through the fingerprint sensor," Kim paragraph 0013);
perform fingerprint authentication of the fingerprint information ("upon input of a second fingerprint data through the fingerprint sensor, comparing the first fingerprint data with the second fingerprint data, and performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013); 
when the fingerprint authentication succeeds ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013):
display a navigation interface that comprises a first icon, a second icon, and a third icon wherein the first icon is associated with a first function of a first application ("performing the function mapped to the first fingerprint data when the first fingerprint data is identical to the second fingerprint data," Kim paragraph 0013; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110; Kim Figure 16B 1660 "Game" and "Contact Information" icons; "In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information... is executed," Kim paragraph 0110, displaying a navigation menu in response to the user’s finger touching the fingerprint sensor and selecting an item in the menu to launch a create contact window (i.e., a first function of a first application)) and the second icon is associated with a second function of a second application, wherein the first function is different than the second function (“During execution of a music application, a music player 2810, if no user input is received for a preset time, the portable terminal 100 enters a sleep mode 2820. In the sleep mode 2820, the user inputs a fingerprint of the right middle finger as indicated by 2830, such that a play menu 2840 is displayed. At this time, in place of the play menu 2840, a music-related menu such as a music list, a volume control menu, etc., may be displayed,” Kim paragraph 0146; Kim Figure 11 1122, play and pause functions for a music player or video player (i.e., a second function of a second application) can be added to the custom fingerprint menu), and wherein the third icon is an unlock icon that is selectable to unlock the terminal in response to operation of the third icon (Kim Figure 4 420 “Unlock” function; “With regard to the exemplary list of functions, the unlock function refers to a function of releasing lock through fingerprint input. The application execution function refers to a function of executing a game application,” Kim paragraph 0087; Kim Figure 16B 1660 “Game” icon which unlocks the screen and launches a game);
receive a second operation of the user for selecting the first icon ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110); and 
display, in response to the second operation, a function interface of the first application ("In this example, when the user selects a contact information item 1661 between game and contact information items by using a button 1662, a communication application 1670 which displays a button 1671 for storing contact information, a button 1672 for call connection, and a button 1673 for message transmission is executed," Kim paragraph 0110; "Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function," Kim paragraph 0110, displaying the contact application UI when selecting the contact information item).
However Kim does not appear to explicitly disclose:
display, using the touchscreen and in a screen-off state the touchscreen, a fingerprint pattern at a first location corresponding to a location of the fingerprint recognizer;
and wherein the first operation comprises an operation at the first location;
determine a duration of the first operation;
when the fingerprint authentication succeeds, display the home screen or an interface displayed before the terminal is locked; and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display, a navigation menu.
Lee teaches:
displaying, using the touchscreen and in a screen-off state the touchscreen, a fingerprint pattern at a first location corresponding to a location of the fingerprint recognizer ("Particularly, referring to a first diagram of FIG. 5, while a lock screen 10 including a fingerprint guide 60 is outputted to a touchscreen, a first fingerprint input 510 may be sensed," Lee paragraph 0193; “the fingerprint guide 60 may be outputted to a region corresponding to the fingerprint sensing region 710 of the touchscreen,” Lee paragraph 0215; "According to the embodiment shown in FIG. 5, while the lock screen is outputted to the touchscreen, the payment is made through the fingerprint input. Besides, the same principle may apply to a case that the touchscreen is turned off," Lee paragraph 0201);
and wherein the first operation comprises an operation at the first location ("Particularly, referring to a first diagram of FIG. 5, while a lock screen 10 including a fingerprint guide 60 is outputted to a touchscreen, a first fingerprint input 510 may be sensed," Lee paragraph 0193);
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Kim to use an in-screen fingerprint reader as taught by Lee. One would have been motivated to make such a combination so that more kinds of devices including devices lacking a separate fingerprint reader could be supported.
However neither Kim nor Lee appear to explicitly disclose:
determine a duration of the first operation;
when the fingerprint authentication succeeds, display the home screen or an interface displayed before the terminal is locked; and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration display, a navigation menu.
Cho teaches:
determine a duration of the first operation (“If the time of detecting the first control input is less than a first threshold time after the fingerprint recognition is terminated, the portable device may be able to execute the first execution function,” Cho paragraph 0080);
when the fingerprint authentication succeeds, display the home screen or an interface displayed before the terminal is locked (“For instance, the portable device may be able to display a home screen of the portable device as the first execution function,” Cho paragraph 0080); and
when the fingerprint authentication succeeds and the duration of the first operation exceeds the first duration perform a second function (“If the time of detecting the first control input is greater than the first threshold time after the fingerprint recognition is terminated, the portable device may be able to execute the second execution function,” Cho paragraph 0080).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Kim to show Kim’s navigation menu in response to a threshold duration of a fingerprint input as taught by Cho. One would have been motivated to make such a combination to avoid accidental activation of the navigation menu due to accidental touches of the fingerprint sensor thus resulting in less user error and less user frustration.

As to claim 51, it is substantially similar to claim 44 and is therefore rejected using the same rationale as above.

As to claim 52, it is substantially similar to claim 38 and is therefore rejected using the same rationale as above.

As to claim 53, it is substantially similar to claim 39 and is therefore rejected using the same rationale as above.

Claims 40, 41, 47, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130324089 A1, hereinafter Kim) in view of Lee et al. (US 20180240122 A1, hereinafter Lee) in further view of Cho et al. (US 20140341447 A1, hereinafter Cho) in further view of Wang et al. (US 20120185803 A1, hereinafter Wang).

As to claim 40, Kim as modified by Lee and Cho discloses the terminal of claim 36, however neither Kim nor Lee nor Cho appear to explicitly disclose a limitation wherein the first icon displayed in the navigation interface is obtained through matching based on a scenario.
Wang teaches a limitation wherein the first icon displayed in the navigation interface is obtained through matching based on a scenario ("In step S120, at least one of a current time and a current location of the portable electronic device is obtained. In step S130, an application is selected from the applications according to the application usage history and at least one of the current time and the current location. The selected application is most possible to be requested for execution. In step S140, a shortcut icon used to activate the selected application is displayed on the lock screen of the portable electronic device," Wang paragraph 0016).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to select an icon for the navigation menu based on a scenario as taught by Wang. One would have been motivated to make such a combination to so that the user would not need to manually specify every icon in the navigation list and so that the navigation list could contain an icon relevant to the user’s context thus enhancing the utility of the navigation menu.

As to claim 41, Kim as modified by Lee, Cho and Wang further discloses the terminal of claim 40, wherein the scenario comprises a location of the terminal ("In step S120, at least one of a current time and a current location of the portable electronic device is obtained. In step S130, an application is selected from the applications according to the application usage history and at least one of the current time and the current location. The selected application is most possible to be requested for execution. In step S140, a shortcut icon used to activate the selected application is displayed on the lock screen of the portable electronic device," Wang paragraph 0016).

As to claim 47, it is substantially similar to claim 40 and is therefore rejected using the same rationale as above.

As to claim 48, it is substantially similar to claim 41 and is therefore rejected using the same rationale as above.

As to claim 54, it is substantially similar to claim 40 and is therefore rejected using the same rationale as above.

Claims 42, 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130324089 A1, hereinafter Kim) in view of Lee et al. (US 20180240122 A1, hereinafter Lee) in further view of Cho et al. (US 20140341447 A1, hereinafter Cho) in further view of Kim (US 20150347811 A1, hereinafter Kim2).

As to claim 42, Kim as modified by Lee and Cho discloses the terminal of claim 36, however neither Kim nor Lee nor Cho appear to explicitly disclose a limitation wherein the navigation interface further comprises a prompt box of a notification message, and wherein the instructions further cause the terminal to be configured to display, in response to the fingerprint authentication succeeding, all or a part of content of the notification message in the prompt box.
Kim2 teaches a limitation wherein the navigation interface further comprises a prompt box of a notification message, and wherein the instructions further cause the terminal to be configured to display, in response to the fingerprint authentication succeeding, all or a part of content of the notification message in the prompt box ("The touch display unit 130 can display visual content. If a fingerprint contacted with the fingerprint recognition unit 110 is recognized as a registered fingerprint, the display device 100 is unlocked and the touch display unit 130 can display a screen in a manner of switching from a lock screen to a home screen according to a control of the controller 120. If a notification event is detected when the fingerprint is contacted, the touch display unit 130 can display a notification list selection screen together in a switched home screen. The notification list selection screen can be displayed in the home screen in a manner of being overlapped with the home screen. The notification list selection screen can be displayed in a manner of being activated and the home screen can be displayed in a manner of being inactivated," Kim2 paragraph 0063, notifications and application icons displayed together in response to fingerprint authentication; Kim2 Figure 3 21 "SMS From Aaa" showing a sender name (i.e., "content of a notification message")).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Kim to show notifications in the navigation menu as taught by Kim2. One would have been motivated to make such a combination to so that more applications contextually relevant to the lock screen state could be displayed in the navigation menu thus resulting in greater utility for the finished product.

As to claim 49, it is substantially similar to claim 42 and is therefore rejected using the same rationale as above.

As to claim 55, it is substantially similar to claim 42 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. As to the arguments concerning . In Kim a user’s fingerprint input displays a menu that includes a “game” icon (“Referring now to FIG. 16B, the user inputs a fingerprint of the right middle finger on a locked screen 1640 as indicated by 1650, such that a detailed function list 1660 is displayed and the user selects a desired function item 1661 to execute a detailed function,” Kim paragraph 0110; Kim Figure 16B 1660 “Game”). Selecting the “game” function will remove the lock screen from display (i.e., unlock the screen) and launch the game (Kim Figure 4 420 “Unlock” function; “With regard to the exemplary list of functions, the unlock function refers to a function of releasing lock through fingerprint input. The application execution function refers to a function of executing a game application,” Kim paragraph 0087; Kim Figure 16B 1660 “Game” icon which unlocks the screen and launches a game). Therefore Kim does disclose "an unlock icon that is selectable to unlock the terminal in response to operation of the third icon".

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171